     Case 3:97-cr-01214-MMA Document 136 Filed 11/13/20 PageID.2857 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No. 97cr1214-MMA
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MOTION FOR FORGIVENESS OF
                                                        COSTS
14   DARNELL L. HAYES, SR.,
15                                   Defendant.         [Doc. No. 135]
16
17         On April 7, 1998, a jury found Defendant Darnell L. Hayes, Sr. guilty of
18   conspiracy to defraud the United States (Count 1), mail fraud (Counts 2-54), and tax
19   fraud (Counts 55-57). See Doc. No. 76. On September 8, 1998, the Court sentenced
20   Defendant to a 30-month term of imprisonment, three (3) years of supervised release, a
21   $2,825.00 special assessment fee, and the costs of prosecution in the amount of
22   $33,661.31. See Doc. No. 93. Defendant appealed the judgment of conviction and the
23   United States Court of Appeals for the Ninth Circuit affirmed the judgment in an en banc
24   opinion. See Doc. No. 119. Defendant served his custodial term and his term of
25   supervised release, during which he reported to the United States Attorney’s Financial
26   Litigation Unit and paid installments on the judgment debt. See, e.g., Doc. No. 122.
27         Defendant has been summoned on several occasions over the years to appear
28   before the Court at judgment debtor exams. See Doc. Nos. 123, 127-28. According to

                                                    1
                                                                                   97cr1214-MMA
     Case 3:97-cr-01214-MMA Document 136 Filed 11/13/20 PageID.2858 Page 2 of 2



1    Defendant, to date, he has “paid approximately $23,065 in prosecution and court costs.”
2    Doc. No. 135 at 5. 1 Defendant, proceeding pro se, now moves the Court for “forgiveness
3    and compassion [sic] relief on the remaining prosecution costs and an immediate stop to
4    the monthly deductions of $174.00” from his income. Id. at 6. As explained below, the
5    Court lacks the authority to grant Defendant the requested relief.
6             The Attorney General of the United States is responsible for collecting “fines,
7    penalties, costs, and other payments required under the sentence.” 18 U.S.C. §
8    3612(c)(3). A court may “remit all or part of the unpaid portion” of a monetary penalty
9    only “upon the petition of the Government showing that reasonable efforts to collect . . .
10   are not likely to be effective.” Id. § 3573. The current statutory scheme does not permit
11   petitions by the defense, nor does it authorize remittitur by the Court sua sponte. See,
12   e.g., United States v. Roper, 462 F.3d 336, 341 (4th Cir. 2006) (holding that district
13   courts may not sua sponte remit special assessments).
14            Furthermore, “forgiveness” of Defendant’s unpaid balance by the Court arguably
15   would require a reduction of the amount owed and a corresponding amendment of the
16   judgment but there is no legal basis upon which to do so. This Court may only amend a
17   judgment, as relevant here, pursuant to 18 U.S.C. § 3582(c), or Federal Rules of Criminal
18   Procedure 35 or 36, none of which are applicable in this case. And to the extent
19   Defendant’s request could be construed as a collateral challenge to the judgment, the
20   statute of limitations for bringing any such challenge has long since expired. See 28
21   U.S.C. § 2255(f).
22            Accordingly, the Court DENIES Defendant’s motion.
23            IT IS SO ORDERED.
24   DATE: November 12, 2020                       _______________________________________
                                                   HON. MICHAEL M. ANELLO
25
                                                   United States District Judge
26
27
28   1
         Citations refer to the pagination assigned by the CM/ECF system.

                                                          2
                                                                                      97cr1214-MMA
